     Case 16-60118       Doc 32     Filed 04/25/19 Entered 04/25/19 14:25:20             Desc Main
                                      Document     Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA


   In re: John Everett Beach                             Chapter 13
              Debtor(s).                                 Case No. 16-60118




   AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING



          The attached plan is an amended plan that replaces the  confirmed or ☐ unconfirmed
   plan dated 01/27/2016.

           The Court shall hold a hearing on confirmation of the attached plan and any timely filed
   objections on May 30, 2019, at 9:30 A.M., at 1101 Court Street, Lynchburg, VA 24504.

          The following describes the section(s) of the plan being amended, the change in
   treatment, the affected creditor(s), and the impact of the change:


 Section of Plan        Change in Treatment                 Creditor               Impact of Change
1, 2A, 4A                                             Notice to all            Reduce Plan. Debtor and
                                                      Creditors                Wife have lost
                           New request for:                                    employment. Chapter 7 test
                       Part 3.2  yes  no                                     has been met. Debtor is
                       Part 3.4  yes  no                                     applying for disability.
                       Part 3.5  yes  no
                       Part 6.0  yes  no


                                                                 /s/ David Cox
                                                                 Counsel for Debtor(s)

   Counsel for the debtor shall file a separate certification of mailing and/or service of the
   amended chapter 13 plan and this cover sheet, unless the Court orders otherwise.
                Case 16-60118                              Doc 32           Filed 04/25/19 Entered 04/25/19 14:25:20                       Desc Main
                                                                              Document     Page 2 of 9



             Form 3015-B Last Revised 12/01/2009

                                                              UNITED STATES BANKRUPTCY COURT
                                                                WESTERN DISTRICT OF VIRGINIA
                                                                                    Lynchburg Division
                                                                               CHAPTER 13 PLAN
                                                                             AND RELATED MOTIONS
              Name of Debtor(s):                    John Everett Beach                                      Case No: 16-60118



              This plan, dated                           March 27, 2019               , is:

                                               the first Chapter 13 plan filed in this case.

                                         X a modified Plan that replaces the:

                                                   X confirmed or  unconfirmed Plan dated ________1/27/2016___________________

                                              The Plan provisions modified by this filing are:
                                               Reduce plan. Debtor and Wife have lost employment. Chapter 7 test has
                                               been met. Debtor is applying for Disability.
                                              Creditors affected by this modification are:
                                               Notice to All Creditors




              NOTICE: YOUR RIGHTS WILL BE AFFECTED. You should read these papers
              carefully. If you oppose any provision of this plan, or if you oppose any included
              motions to (i) value collateral, (ii) avoid liens, or (iii) assume or reject unexpired
              leases or executory contracts, you MUST file a timely written objection.


              This plan may be confirmed and become binding, and the included motions in
              paragraphs 3, 6, and 7 to value collateral, avoid liens, and assume or reject
              unexpired leases or executory contracts may be granted, without further notice or
              hearing unless a written objection is filed not later than seven (7) days prior to the
              date set for the confirmation hearing and the objecting party appears at the
              confirmation hearing.
              The debtor(s)’ schedules list assets and liabilities as follows:
                    Total Assets:                               $         115,424.00
                    Total Non-Priority Unsecured Debt:          $          37,047.00                                      Base on Claims
                    Total Priority Debt:                        $               2.00
                    Total Secured Debt:                         $          59,902.00




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)             Page 1 of 7
                Case 16-60118                          Doc 32               Filed 04/25/19 Entered 04/25/19 14:25:20                                   Desc Main
                                                                              Document     Page 3 of 9




              1.       Funding of Plan. The debtor(s) propose to pay the Trustee the sum of                 $100.00    per
                            month            for 60 months. Other payments to the Trustee are as follows:
                       The above periodic payments begin 4/30/2019 plus $28,342 paid as of 3/26/19 . The total amount to be paid into the Plan
                       is $30,742.00          .


              2.        Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.

                        A.         Administrative Claims under 11 U.S.C. § 1326.

                                   1.        The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed
                                             10%, of all sums disbursed except for funds returned to the debtor(s).
                                   2.        Debtor(s)' attorney will be paid    $4,400.00 balance due of the total fee of    $4,400.00
                                              concurrently with or prior to the payments to remaining creditors.
                                   3.        The above fees include the following:
                                             a) $4,000.00      Fees Approved or To Be Approved at Plan's Initial Confirmation - To be paid
                                                               by the Chapter 13 Trustee;
                                             b)                Post Confirmation, Approved Fees - To be paid by the Chapter 13 Trustee;
                                             c) $400.00        Post Confirmation Fees, Pending Approval From Court - To be paid by the
                                                               Chapter 13 Trustee.

                        B.         Claims under 11 U.S.C. § 507.

                                   The following priority creditors will be paid by deferred cash payments pro rata with other priority
                                   creditors or in monthly installments as below, except that allowed claims pursuant to 11 U.S.C. §
                                   507(a)(1) will be paid prior to other priority creditors but concurrently with administrative claims above:

                                         Creditor                               Type of Priority          Estimated Claim         Payment and Term
                        IRS                                               2014 Federal Income Tax              $1.00                    pro rata
                        VA Dept of Taxation                                2014 State Income Tax               $1.00                    pro rata



              3.        Secured Creditors: Motions to Value Collateral ("Cramdown"), Collateral being Surrendered, Adequate
                        Protection Payments, and Payment of certain Secured Claims.

                        A.         Motions to Value Collateral (other than claims protected from "cramdown" by 11 U.S.C. §1322
                                   (b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed
                                   with the Court, the Court may grant the debtor(s)' motion to value collateral as set forth herein.


                        This section deals with valuation of certain claims secured by real and/or personal property, other than claims
                        protected from "cramdown" by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)' principal residence] or by
                        the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of
                        value purchased within 1 year before filing bankruptcy], in which the replacement value is asserted to be less
                        than the amount owing on the debt. Such debts will be treated as secured claims only to the extent of
                        the replacement value of the collateral. That value will be paid with interest as provided in sub-section
                        D of this section. You must refer to section 3(D) below to determine the interest rate, monthly payment
                        and estimated term of repayment of any "crammed down" loan. The deficiency balance owed on such a
                        loan will be treated as an unsecured claim to be paid only to the extent provided in section 4 of the
                        Plan. The following secured claims are to be "crammed down" to the following values:


                                                                                                              Purchase                       Replacement
                                             Creditor                                   Collateral              Date        Est. Debt Bal.      Value
                        n/a




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)           Page 2 of 7
                Case 16-60118                          Doc 32               Filed 04/25/19 Entered 04/25/19 14:25:20                                                      Desc Main
                                                                              Document     Page 4 of 9




                       B.          Real or Personal Property to be Surrendered.

                        Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral
                        securing the claims of the following creditors in satisfaction of the secured portion of such creditors' allowed
                        claims. To the extent that the collateral does not satisfy the claim, any timely filed deficiency claim to which
                        the creditor is entitled may be paid as a non-priority unsecured claim. Confirmation of the Plan shall terminate
                        the automatic stay as to the interest of the debtor(s) and the estate in the collateral.

                                                                                                                                                          Estimated Total
                                                Creditor                                   Collateral Description                Estimated Value               Claim
                                                                                                                                                          See Paragraph 11B
                        n/a                                                                                                                                    Below *




                       C.          Adequate Protection Payments.

                        The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise
                        upon claims secured by personal property, until the commencement of payments provided for in sections 3(D)
                        and/or 6(B) of the Plan, as follows:

                                                                                                                 Adeq. Protection Monthly
                                        Creditor                                    Collateral                           Payment                          To Be Paid By

                                                                                                            See Section 3(D) of this plan. The monthly
                        n/a                                                                                 payments provided for in Section 3(D) of     Chapter 13 Trustee
                                                                                                            this plan shall be the Adequate Protection
                                                                                                            payments required by 11 USC 1326(a).




                        Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s)
                        pursuant to section of 6(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. §
                        1326(a)(1)(B) (payments coming due after the order for relief).

                       D.          Payment of Secured Claims on Property Being Retained (except only those loans provided for
                                   in section 5 of the Plan):

                        This section deals with payment of debts secured by real and/or personal property [including short term
                        obligations, judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay
                        to the holder of each allowed secured claim, which will be either the balance owed on the indebtedness or,
                        where applicable, the collateral's replacement value as specified in sub-section A of this section, whichever
                        is less, with interest at the rate provided below, the monthly payment specified below until the amount of the
                        secured claim has been paid in full. Upon confirmation of the Plan, the valuation and interest rate shown
                        below will be binding unless a timely written objection to confirmation is filed with and sustained by
                        the Court.

                                                                                                             Approx. Bal. of
                                                                                                                 Debt or
                                                                                                               "Crammed             Interest     Monthly Payment & Est.
                                         Creditor                                    Collateral               Down" Value             Rate                Term
                        n/a




                        E.         Other Debts.

                        Debts which are (i) mortgage loans secured by real estate which is the debtor(s)' primary residence, or (ii)
                        other long term obligations, whether secured or unsecured, to be continued upon the existing contract terms
                        with any existing default in payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in
                        section 5 of the Plan.




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)                 Page 3 of 7
                Case 16-60118                          Doc 32               Filed 04/25/19 Entered 04/25/19 14:25:20                                                Desc Main
                                                                              Document     Page 5 of 9




              4.        Unsecured Claims.

                       A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any
                                   distribution remaining after disbursement to allowed secured and priority claims. Estimated
                                   distribution is approximately 60.00% . The dividend percentage may vary depending on actual
                                   claims filed. If this case were liquidated under Chapter 7, the debtor(s) estimate that unsecured
                                   creditors would receive a dividend of approximately          0.00%

                       B.          Separately classified unsecured claims.

                                             Creditor                               Basis for Classification                              Treatment
                        n/a




              5.        Mortgage Loans Secured by Real Property Constituting the Debtor(s)' Primary Residence; Other Long
                        Term Payment Obligations, whether secured or unsecured, to be continued upon existing contract
                        terms; Curing of any existing default under 11 U.S.C. § 1322(b)(5).

                       A.          Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee.                   The
                                   creditors listed below will be paid by the debtor(s) pursuant to the contract without modification, except
                                   that arrearages, if any, will be paid by the Trustee either pro rata with other secured claims or on a
                                   fixed monthly basis as indicated below, without interest unless an interest rate is designated below for
                                   interest to be paid on the arrearage claim and such interest is provided for in the loan agreement.



                                                                                                    Regular                       Arrearage Estimated Monthly
                                                                                                    Contract        Estimated      Interest   Cure    Arrearage
                                      Creditor                              Collateral              Payment         Arrearage        Rate     Period   Payment

                                                                                                                   See 11B
                        BB&T                                       134 Shepherd Farm Lane            $560.00       below **          0.00%         N/A       pro rata

                                                                                                                   See 11B
                                                                                                                   below **



                       B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors
                                   listed below the regular contract monthly payments that come due during the period of this Plan, and
                                   pre-petition arrearages on such debts shall be cured by the Trustee either pro rata with other secured
                                   claims or with monthly payments as set forth below.

                                                                                                    Regular                          Arrearage        Monthly Payment
                                                                                                    Contract         Estimated        Interest         on Arrearage &
                                      Creditor                              Collateral              Payment          Arrearage          Rate              Est. Term
                        n/a




                       C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against
                                   real estate constituting the debtor(s)' principal residence upon which the last scheduled contract
                                   payment is due before the final payment under the Plan is due shall be paid by the Trustee during the
                                   term of the Plan as permitted by 11 U.S.C. § 1322(c)(2) with interest at the rate specified below as
                                   follows:

                                                                                                               Interest       Estimated
                                         Creditor                                   Collateral                   Rate           Claim        Monthly Payment & Term
                        n/a




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)             Page 4 of 7
                Case 16-60118                          Doc 32               Filed 04/25/19 Entered 04/25/19 14:25:20                                       Desc Main
                                                                              Document     Page 6 of 9




              6.        Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the
                        executory contracts and leases listed below.

                       A.          Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following
                                   executory contracts:

                                             Creditor                               Type of Contract
                        n/a




                       B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following
                                   executory contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay
                                   the pre-petition arrearages, if any, through payments made pro rata with other priority claims or on a
                                   fixed monthly basis as indicated below.

                                                                                                                   Monthly
                                                                                                                 Payment for
                                      Creditor                       Type of Contract           Arrearage          Arrears          Estimated Cure Period
                        n/a




              7.        Liens Which Debtor(s) Seek to Avoid.

                       A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the
                                   following judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’
                                   exemptions. Unless a written objection is timely filed with the Court, the Court may grant the
                                   debtor(s)’ motion and cancel the creditor’s lien. If an objection is filed, the Court will hear evidence
                                   and rule on the motion at the confirmation hearing.

                                                                                                                  Exemption
                                       Creditor                             Collateral         Exemption Basis     Amount            Value of Collateral
                        n/a




                       B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s)
                                   have filed or will file and serve separate pleadings to avoid the following liens or security interests.
                                   The creditor should review the notice or summons accompanying such pleadings as to the
                                   requirements for opposing such relief. The listing here is for information purposes only.


                                               Creditor                              Type of Lien       Description of Collateral      Basis for Avoidance
                        n/a




              8.        Treatment and Payment of Claims.

                        • All creditors must timely file a proof of claim to receive any payment from the Trustee.
                        • If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not
                          timely object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of
                          distribution under the Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the
                          extent not avoided or provided for in this case, after the debtor(s) receive a discharge.
                        • If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is
                          unsecured, the creditor will be treated as unsecured for purposes of distribution under the Plan.
                        • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in
                          full.




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)         Page 5 of 7
                Case 16-60118                          Doc 32               Filed 04/25/19 Entered 04/25/19 14:25:20                                  Desc Main
                                                                              Document     Page 7 of 9




              9.        Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of
                        the Plan. Notwithstanding such vesting, the debtor(s) may not sell, refinance, encumber real property or enter
                        into a mortgage loan modification without approval of the Court after notice to the Trustee, any creditor who
                        has filed a request for notice and other creditors to the extent required by the Local Rules of this Court.

              10.       Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the
                        cumulative total of $5,000 principal amount during the term of this Plan, either unsecured or secured against
                        personal property, except upon approval of the Court after notice to the Trustee, any creditor who has filed a
                        request for notice, and other creditors to the extent required by the Local Rules of this Court.

              11.       Other provisions of this Plan.

                          A.       Date Debtor(s) to Resume Regular Direct Payments to Creditors that are being Paid Arrearages
                                   by the Trustee under Paragraphs 5A and 6B

              Creditor                                                        Month Debtor to Resume Regular Direct Payments
              n/a




                        B.         Other:

                                   * Any unsecured proof of claim for a claim of deficiency that results from the surrender and liquidation of
                                   collateral noted in Paragraph 3(B) of this plan must be filed by the earlier of the following or such claim shall be
                                   forever barred: (1) within 180 days of the date of the first confirmation order confirming a plan providing for the
                                   surrender of said collateral, or (2) within the time period for the filing of an unsecured deficiency claim as
                                   established by any Order granting relief from the automatic stay with respect to said collateral. Said unsecured
                                   proof of claim for a deficiency must include appropriate documentation establishing that the collateral
                                   surrendered has been liquidated, and the proceeds applied, in accordance with applicable state law.



                                   ** Any fees, expenses, or charges accruing on claims set forth in paragraph 5A or 5B of this Plan which are
                                   noticed to the debtor pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of the debtor's plan
                                   to pay them. Instead, any such fees, expenses, or charges shall, if allowed, be payable by the debtor outside
                                   the Plan unless the debtor chooses to modify the plan to provide for them.

                        C.         Auto Draft of any Direct Payments by Debtor and Post-Petition Statements:

                                   Any bank or financial institution or lender to which the debtor has previously consented to auto draft payments
                                   from his or her bank account, is expressly authorized to keep such auto-draft in place and to deduct post-
                                   petition payments from the debtor's bank account. Such a deduction will not be viewed as a violation of the
                                   automatic stay. The automatic stay is modified to permit the noteholder or servicing agent on any secured debts
                                   being paid by the debtors to send the debtor payment coupons, payment statements or invoices, notices of late
                                   payment, notices of payment changes, notices of servicing transfers, or any other notice, other than a notice of
                                   acceleration or demand for payment of the entire balance, normally sent to customers in the ordinary course of
                                   business.

                        D.         Lien Avoidance

                                   Upon confirmation of this plan, any judicial liens, referenced in paragraph 7(A) of this plan, in and on Debtors'
                                   real property, shall be void and shall be of no effect during the pendency of this case under chapter 13. Any
                                   allowed claims of said judicial lien creditors shall be treated as unsecured claims under the Debtor(s)’ chapter
                                   13 plan. The judicial liens referenced in paragraph 7(A) shall be void for all other purposes when and if the
                                   Debtor(s) complete the confirmed chapter 13 plan. Upon the completion of the plan, the Debtor(s) may file a
                                   copy of this chapter 13 plan, a copy of the order confirming this plan, and a copy of the discharge order with the
                                   appropriate state Circuit Court Clerk's Offices.




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)        Page 6 of 7
                Case 16-60118                          Doc 32               Filed 04/25/19 Entered 04/25/19 14:25:20   Desc Main
                                                                              Document     Page 8 of 9



              Signatures:

              Dated:                    3/27/2019



                                        /s/ John Everett Beach                                       /s/ David Cox
                                                Debtor                                             Debtor's Attorney




\\clg-files16\clientdata\Client Data\Beach, John Everett\CH 13 PLAN (REDUCE PLAN)   Page 7 of 7
  Case 16-60118       Doc 32     Filed 04/25/19 Entered 04/25/19 14:25:20             Desc Main
                                   Document     Page 9 of 9




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA


In re: John Everett Beach                             Chapter 13
           Debtor(s).                                 Case No. 16-60118




     CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


       I certify that a true and correct copy of the chapter 13 plan or the amended chapter 13
plan and amended plan cover sheet, filed electronically with the Court on April 25, 2019, has
been mailed by first class mail postage prepaid to all creditors, equity security holders, and other
parties in interest, including the United States Trustee, on April 25, 2019.


       If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of
property exempt under the Code or (ii) a request to determine the amount of a secured claim, the
plan must be served on the affected creditors in the manner provided by Rule 7004 for service of
a summons and complaint. I certify that a true and correct copy of the chapter 13 plan has been
served on the following parties pursuant to Rule 7004:



             Name                            Address                      Method of Service




                                                              /s/ David Cox
                                                              Counsel for Debtor(s)
